Citation Nr: 1106329	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  07-19 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlment to service connection for residuals of a right eye 
injury.  

3.  Entitlement to an initial compensable evaluation for 
residuals of cracked skull and right zygoma trauma.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active service from June 1954 to October 1957.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

The veteran testified at a hearing in support of his claims in 
Septebmer 2009 before the undersigned Acting Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As a preiliminary matter, the Veteran was provided with a hearing 
in Septemer 2009.  During the hearing, the Board did not 
specifically suggest the submission of evidence that would assist 
the Veteran in substantiating his claims.  However, the 
undersigned attempted to determine whther the RO made attempts to 
secure all available, relevant records.  Although the Board did 
not suggest that the Veteran submit this evidence, there is no 
prejudice to him, as the Board is now remanding this case obtain 
these records.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At his hearing, the Veteran testified that he received care at 
the Albany VA Medical Center (VAMC).  The Veteran's claims folder 
only contains treatment records from the Albany VAMC from 
September to October 2005.  It does not appear that the RO has 
attempted to obtain further records from the Albany VAMC.  VA has 
a duty to request all available and relevant records from Federal 
agencies, including VA medical records.  A search must be made 
for any additional VA medical records from the Albany VAMC, as 
there are only records covering one month in 2005.  See 38 C.F.R. 
§ 3.159(c)(2), (c)(3) (2009); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

The Veteran states that he received in-service treatment at the 
U.S. Naval Hospital in Portsmouth, Virginia, (now the Naval 
Medical Center Portsmouth).  His service treatment records (STRs) 
indicate that in 1954, he was sent to the Naval Hospital to be 
treated for acute otitis media in the right ear.  A December 1954 
STR notes that the Veteran was at the Naval Hospital for three 
and a half weeks.  In a December 2005 statement, the Veteran 
indicated that he was treated at the Naval Hospital in 
approximately 1956 for an eye injiry.  The records from the Naval 
Hospital are not of record, and are relevant to his claim for 
tinnitus and an eye injury.  On remand, the RO should attempt to 
obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

In a December 2005 satement, the Veteran wrote that a "Doctor 
Diaz" treated him in approximately 1976 for ear-related 
problems.  In March 2006, he wrote that Dr. Diaz's office was in 
Watervliet, New York, but that he did not know how to contact the 
doctor.  There is no evidenve of recod that the RO attempted to 
obtain more concrete information from the Veteran, such as Dr. 
Diaz's first name or his office address.  On remand, the RO 
should attempt to obtain more information about Dr. Diaz from the 
Veteran and then determine whether it is feasible to obtain 
records from him.  

With regard to the Veteran's tinnitus claim, he underwent a VA 
audiology examination in February 2006.  The examiner hnoted that 
the Veteran's tinnitus had its onset at lesast 20 years post-
separation.  The examiner opined that because of the Veteran's 
statement, the tinnitus was not related to service.  However, the 
examiner aloo opined that the Vetaenr' hearing loss was 
consistent with a history of noise expusre in service.  

At his Septebemr 2009 hearing, the Veteran testified that he did 
not tell the examiner that his tinnitus began 20 years after 
separation.  His representative stated that he told the doctor 
that his tinnitus became worse 20 years ago, but that he has had 
tinnitius since a blow to the head in service.  When a condition 
may be diagnosed by its unique and readily identifiable features, 
such as rigning in the ears, the presence of the disorder is not 
a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In 
this case, the Veteran's testimony is credible.  

Further, at his Spetember 2009 hearing, the Veteran advanced an 
alternative theory for service connection for tinnitus.  In 
addition to being exposed to acoustic trauma in service, he 
asserted that the tinnitus was due to his service-connected skull 
fracture.  Neither the Feburary 2006 VA examination or any other 
medical evidence of record addresses this new theory for service 
connection.  Thus, an opinion is required for the Board to 
consider the claim for secondary service connection.  

In light of the above, a new VA examination is necessary in order 
for the Board to properly decide this claim, because there is 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006)

With regard to the claim for serice connection for an eye injury, 
the STRs show that the Veteran was hit by a lathe in the right 
eye in August 1956.  He sustained lacerations above and below the 
right eye and a fracture of his right infraorbital rim.  In 
February 2006, the Veteran underwent a VA eye examination with an 
optometrist.  The examiner concluded that the Veteran sustained a 
right eye injury in service, but that it resolved and there were 
no residuals.  The Veteran was diagnosed with early cataracts, 
which were unrelated to service, and blurred vision that was 
corrected by conventional glasses.  

At his September 2009 hearing, the Veteran testified that a 
doctor at the Albany VAMC had diagnosed him with "lazy eye," 
and attributed this condition to his in-service eye injry.  As 
discussed above, the Albany VAMC records appear incomplete.  The 
Boarrd recquires a more comprehsnive medical opinion from a 
specialist examiner in this case, to determine whether the 
Veteran has lazy eye or any other residuals from his documented 
in-service right eye injury.  

Finally, with regard to the Veteran's claim for an initial 
compensable evaluation for a skull fracture, the Board finds that 
a new, contemporatneous examination is required.  Where the 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination. Weggenmann v. Brown, 5 Vet. App. 
281, 284 (1993).  The Veteran was last examined for residuals of 
a skull fracture in February 2006, nearly five years ago.  He 
stated that this condition has increased in severity since then.  
The Board therefore concludes that an additional VA examination 
is needed to provide a current picture of the service-connected 
residuals of a skull fracture.  The February 2006 bones and 
fractures examination did not provide a clear picture of the 
symptoms the Veteran experiences as a result of his in-service 
skull fracture.  At his September 2009 hearing, the undersaigned 
attempted to elicit a description of the symptoms the Veteran 
experiences from this condition.  The Veteran testified that he 
experienced pain when the weather was cold, and that he had 
headaches, which he thought were a result of the fracture.  

The Board notes that there is no specific Diagnostic Code for a 
fractured right zygoma.  

Remand for new skull VAX - vet testified that a VA doctor told 
him that he had lazy eye and that this is d/t his fractured 
skull.  


Accordingly, the case is REMANDED for the following action:

1.  Albany VAMC

2.  Dr. Diaz and any other private health 
care providers.  

3.  Request from the Naval Medical Center 
Portsmouth all records related to the 
Veteran's treatment for otitis media in 1954.  
The Board notes the Veteran has asserted he 
was hospitalized at this facility for three 
and a half weeks during his period of active 
service.  Efforts to obtain the foregoing 
records must continue until it is determined 
that they do not exist or that further 
attempts to obtain them would be futile.  The 
non-existence or unavailability of such 
records must be verified by each Federal 
department or agency from whom they are 
sought and this should be documented for the 
record.

3.  Remand for new tinnitus exam because Veteran stated that he 
did not tell the examiner that the tinnitus began 20 years ago.  
He had it since svc, and it got worse 20 yrs ago.  Ask if 
tinnitus is directly related to svc or of it was caused by otitis 
media treated in service, or if it's due to the cracked skull, as 
claimed at the tbh.  

4.  new eye vax w/ ophthalmologist, talk about lazy eye. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


